                IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF HAWAII

EDWARD DIAZ,                  )      Civ. No. 19-00144 SOM-KJM
                              )
         Plaintiff,           )      ORDER DENYING APPLICATION TO
                              )      PROCEED IN FORMA PAUPERIS
          vs.
                              )
ARGON AGENCY INC.; JOHN DOES  )
1-10; JANE DOES 1-10,         )
                              )
         Defendants.          )
_____________________________ )


     ORDER DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS

          On March 21, 2019, Plaintiff Edward Diaz filed a

Complaint asserting claims under the Fair Debt Collection

Practices Act, 15 U.S.C. §§ 1692-1692p.    See ECF No. 1.   That

same day, Diaz filed an Application to Proceed in District Court

Without Prepaying Fees or Costs (“Application”).    See ECF No. 2.

That Application is denied.

          To proceed in forma pauperis, Diaz must submit an

affidavit that includes a statement of the assets he possesses

and a statement that he is unable to pay the cost of this

proceeding or give security therefor.   See 28 U.S.C.

§ 1915(a)(1).   In this case, Diaz exceeds the threshold for

qualifying for in forma pauperis status.    His application

indicates that he makes $1,800 per month, or $21,600 per year.

See ECF No. 2, PageID # 17.   While the court understands the

difficulty of making ends meet in Hawaii on such a salary,

Diaz’s salary exceeds the poverty guideline.    See January 2019
Poverty Guidelines for Hawaii, https://aspe.hhs.gov/poverty-

guidelines (last visited March 22, 2019) (setting poverty

guideline for one person in Hawaii at $14,380).

           No later than April 5, 2019, Diaz must pay the filing

fee.   If Diaz fails to timely pay the filing fee, this action

will be automatically dismissed on or after April 8, 2019.     Diaz

may well want to consider the viability of his Complaint before

he pays the applicable filing fee.    The Complaint appears to be

based on a letter that Diaz sent to Defendant Argon Agency Inc.

on March 19, 2019, complaining of a debt collection balance of

$1,559 appearing on his credit report.   ECF Nos. 1-1, 1-2, 1-3.

Diaz filed this action two days later, which would have given

Defendant little to no time to respond to his letter.     It is

unclear whether Diaz has had any other communication with

Defendant and/or any credit reporting agencies regarding the

debt collection balance.   In the interest of avoiding what may

be a fruitless expenditure of time and money, Diaz should

consider the ripeness and likelihood of success of his claims.

           IT IS SO ORDERED.

           DATED: Honolulu, Hawaii, March 22, 2019.


                           /s/ Susan Oki Mollway

                           Susan Oki Mollway
                           United States District Judge

Edward Diaz v. Argon Agency Inc., Civ. No. 19-00144 SOM-KJM;
ORDER DENYING APPLICATION TO PROCEED IN FORMA PAUPERIS.

                                  2
